1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11       NISMEL M. FUNES SUAZO                  Case No.: 19cv1882-LAB (MSB)
12                                Petitioner,
                                                ORDER DENYING WITHOUT
13       v.                                     PREJUDICE MOTION FOR
                                                TEMPORARY RESTRAINING
14       KEVIN K. MCALEENAN, Acting
                                                ORDER; AND
         Secretary of U.S. DHS and
15
         Commissioner of U.S. DHS, et al.
                                                ORDER REQUIRING
16                            Respondents.      PETITIONER TO SUPPLEMENT
17                                              OR AMEND
18
19            On September 30, Petitioner Nismel Michell Funes Suazo1 (“Funes”) filed a
20   petition for writ of habeas corpus under 28 U.S.C. § 2241, and along with it a
21   motion for a temporary restraining order (“TRO”).
22            Respondents apparently have no notice of the TRO motion, and the motion
23   does not explain why a TRO should be granted before they can respond. For this
24   reason alone, the motion is subject to denial. See Fed. R. Civ. P. 65(b)(1). The
25
26
     1
27    The Petition notes that in some Department of Homeland Security documents,
     Funes’ second surname is misspelled as “Sauzo.” The Petition refers to her as
28   Ms. Funes.

                                                1
                                                                            [Case Number]
1    motion says Funes believes her removal is imminent, though it does not say how
2    soon it might be. Under 28 U.S.C. 2243, unless it appears a petitioner is entitled
3    to no relief, the Court must either grant the writ or issue to Respondents an order
4    to show cause. But this provision does not apply to motions for preliminary
5    injunctive relief, such as TROs. Only in a narrow range of cases may a court issue
6    a TRO before the opposing party has an opportunity to be heard. Granny Goose
7    Foods, Inc. v. Brotherhood of Teamsters, 415 U.S. 423, 438–39 (1974).
8           The TRO motion does not address the standard for issuance of a TRO, and
9    the relevant factors appear to be incompletely addressed. See Alliance for Wild
10   Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir. 2017) (citing Winter v. Natural Res.
11   Def. Council, Inc., 555 U.S. 7 (2008)) (discussing standards for preliminary
12   injunctive relief). Under either of the two tests used by the Ninth Circuit, merits are
13   a key factor, and neither the petition nor the TRO motion adequately address them.
14          Under 8 U.S.C. § 1252(e)(e), judicial review of determinations under
15   8 U.S.C. § 1225(b)(1) (including “credible fear” determinations in asylum
16   applications) is limited to three issues, none of which apply here. Funes cites
17   Thuraissigiam v. U.S. Dept. of Homeland Security, 917 F.3d 1097 (9th Cir. 2019)
18   as holding that the Court has jurisdiction to review “credible fear” determinations
19   made by an immigration judge. This is not quite correct, although the opinion does
20   hold that the limitations on judicial review under § 1252(e) may violate the
21   Constitution’s Suspension Clause if they deprive a petitioner of a meaningful
22   opportunity to demonstrate that she is being held in violation of applicable federal
23   law.   Thuraissigiam at 1100, 1119 (“[W]e hold that § 1252(e)(2) violates the
24   Suspension Clause as applied to Thuraissigiam, although we do not profess to
25   decide in this opinion what right or rights Thuraissigiam may vindicate via use of
26   the writ.”)
27          In that case, the petitioner claimed that DHS deprived him of both a
28   meaningful right to apply for asylum and other relief, and violated his rights under

                                                2
                                                                                [Case Number]
1    the Due Process Clause of the Fifth Amendment. The opinion makes clear that
2    district courts have jurisdiction at least to consider claims that they were deprived
3    of a meaningful opportunity to present their claims and have them adjudicated. But
4    it does not appear to provide for judicial review of an immigration judge’s
5    discretionary determinations. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930
6    (9th Cir. 2005).
7          Funes claims that her Due Process rights were violated in several ways.
8    First, she says that on March 22 she was interviewed in Spanish with the aid of an
9    interpreter by an asylum officer. She believed the officer was antagonistic and did
10   not evaluate her statements objectively. She attributes this to a breakdown in
11   communications and the officer’s frustration with the computer he was using. At
12   the close of the hearing, she said she was told to sign the papers, which were in
13   English, and that she did not check the box indicating she did not want an
14   immigration judge to review the asylum officer’s decision. On the form she
15   attaches, the box declining immigration judge review is checked. She does not
16   say whether she checked the box requesting review by an immigration judge, or
17   whether she left both boxes blank. While she says she wanted immigration judge
18   review, she does not say whether she requested it by checking the box.
19         Funes claims that review by an immigration judge should have taken place
20   within seven days, but that instead it was improperly delayed by five months, until
21   September 9. She argues that review by the immigration judge within seven days
22   is mandatory under 8 U.S.C. § 1225(b)(1)(B)(iii)(III), though in fact it is only
23   mandatory if the person seeking asylum requests it. Because Funes does not say
24   whether she requested it, and because the form she attaches does not suggest
25   that she requested it, there is no basis for determining that this provision was
26   violated. But even if it was violated, Funes does not show how a late review of the
27   “credible fear” determination prevented her from obtaining meaningful review of
28   her claims.

                                               3
                                                                              [Case Number]
1          Funes also claims the immigration judge violated her Due Process rights by
2    declining to consider explanations and evidence clarifying statements that the
3    asylum officer had found inconsistent. Neither the petition nor the motion
4    adequately explain why this amounted to a Due Process violation. The petition
5    gives only a brief explanation (Pet., ¶ 15), and the motion does not add anything.
6    Not every failure to receive or consider evidence amounts to a Due Process
7    violation. See, e.g., Ghafar v. Holder, 321 Fed. Appx. 711, 712–13 (9th Cir. 2009)
8    (citing Ladha v. INS, 215 F.3d 889, 904 (9th Cir. 2000)).
9          Funes is also seeking relief separately, and says she has retained separate
10   counsel to seek a re-interview with the asylum officer. (Pet., ¶ 17.) She must keep
11   the Court apprised of the status of those efforts. In the event of any development
12   (including those resulting from those efforts and those resulting from her detention
13   status) that might affect the need for or availability of relief, or the Court’s
14   jurisdiction, she must promptly file a notice informing the Court of the development
15   and its significance.
16         The motion for a TRO is DENIED WITHOUT PREJUDICE. As it stands now,
17   the petition would be subject to denial. Within 21 calendar days of the date this
18   order is issued, Funes may file either a supplemental brief adequately explaining
19   her claims, or an amended petition. After doing so, she may renew her motion for
20   a TRO or preliminary injunction, which should comply with Fed. R. Civ. P. 65 as
21   well as this Chambers’ standing order, ¶ 4.
22
23         IT IS SO ORDERED.
24   Dated: October 1, 2019
25
26                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
27
28

                                              4
                                                                             [Case Number]
